United States Department of Labor
Employees’ Compensation Appeals Board
________________________________________
S.R., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION,
Birmingham, AL, Employer
________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stephen V. Barszcz, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1295
Issued: March 20, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 19, 2018 appellant, through counsel, filed a timely appeal from a May 2, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that appellant submitted evidence on appeal. However, the Board’s Rules of Procedure provides:
“The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the time of its
final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.” 20
C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on appeal.
Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish that her diagnosed
medical conditions were causally related to the accepted May 2, 2016 employment incident.
FACTUAL HISTORY
On May 5, 2016 appellant, then a 39-year-old investigative specialist, filed a traumatic
injury claim (Form CA-1) alleging that she sustained neck injuries, a headache, and seatbelt burn
on May 2, 2016 when the vehicle she was driving was rear-ended while in the performance of
duty. She stopped work that day.
By development letter dated May 9, 2016, OWCP advised appellant of the medical and
factual evidence needed to establish her claim, including a detailed description of the May 2, 2016
employment incident, and a narrative report from her physician explaining how the event caused
or aggravated a medical condition. It also asked the employing establishment to indicate whether
she was in the performance of duty when the incident occurred. OWCP afforded 30 days for
responses.
On May 18, 2016 S.H., a senior investigative specialist at the employing establishment,
responded that appellant was in the performance of duty at the time of the May 2, 2016 vehicular
accident.
In a May 31, 2016 statement, appellant described the May 2, 2016 motor vehicle accident
and maintained that she was in the performance of duty when it occurred. An attached Alabama
Uniform Crash Report described the May 2, 2016 accident and indicated that appellant’s vehicle
was hit in the right rear.
A May 2, 2016 emergency department report indicated that appellant was seen by Dr. Amy
Stucky, Board-certified in family medicine, and Dr. Patrick O’Hare, Board-certified in emergency
medicine. Appellant’s diagnoses were listed as “strain neck level muscle, fascia [and] tendon”;
“strain thorax back wall muscle [and] tendon”; and “strain lower back muscle, fascia [and]
tendon.” X-rays of her right shoulder, thoracic spine, and lumbar spine taken on May 2, 2016
revealed no significant abnormality.
In a May 9, 2016 report, Dr. Ryan C. Aaron, a Board-certified physiatrist, noted that he
had seen appellant in the past for left-sided neck pain. He reported a history that her pain worsened
one week prior following a motor vehicle accident, and that it now also involved the right side of
her neck and mid-thoracic area, and that she had a static sensation in her ears, and resolving
tingling in her last two fingers bilaterally. Dr. Aaron noted tenderness to palpation in the upper
and mid-thoracic paraspinals. He referred appellant for consultation with a neurosurgeon.
Dr. John D. Johnson, a Board-certified neurosurgeon, saw appellant on May 26, 2016 for
a complaint of neck pain of chronic duration. He described a history of a 2011 injury with multiple
exacerbating episodes and incidents. Dr. Johnson noted that appellant took a variety of
medications, but that her pain was quite severe and she was unable to work. Physical examination
demonstrated mild decreased sensation in the ulnar nerve distribution on the right, a positive
Spurling’s which produced neck pain only, and pain to palpation of the posterior cervical spine
and with neck extension. Dr. Johnson noted that cervical spine x-rays that day demonstrated a
2

mild loss of cervical lordosis and loss of disc space height at C4-5 and C5-6. He noted his review
of a March 3, 2016 magnetic resonance imaging (MRI) scan of the cervical spine which showed
very mild disc bulging at C3-4, C4-5, and C5-6, but no high-grade cervical spinal stenosis or severe
neuroforaminal narrowing, and that a May 2, 2016 computerized tomography (CT) scan of the
head and cervical spine showed no significant abnormality.4 Dr. Johnson diagnosed chronic axial
neck pain and mild degenerative disc disease. He commented that, although appellant had
musculoskeletal complaints, he did not find evidence of myelopathy or radiculopathy.
The record includes medical evidence that predates the May 2, 2016 motor vehicle
accident. On March 7, 2016 Dr. Aaron reviewed a cervical spine MRI scan, noting that it
demonstrated mild degenerative changes from C3 to C6. On April 22, 2016 he noted appellant’s
complaint that any activity aggravated her left-sided neck pain and that it was affecting her quality
of life, including her work.
By decision dated June 22, 2016, OWCP found that the May 2, 2016 incident occurred as
alleged, but denied the claim because causal relationship had not been established. It noted that
appellant provided medical evidence establishing that she had previously been diagnosed with
cervical conditions, and that the record contained no medical opinion evidence indicating that the
May 2, 2016 automobile accident was a direct cause or aggravation of a diagnosed condition.
On December 22, 2016 appellant, through counsel, requested reconsideration. He
submitted reports from Dr. Scott C. Hitchcock, an osteopath who is Board-certified in neurology,
dated December 16, 2010 to January 26, 2016, in which he reviewed appellant’s cervical
complaints. In a December 16, 2010 report, Dr. Hitchcock noted appellant’s complaints of neck
pain and cervicogenic headaches that began many years prior when she was in a severe motor
vehicle accident with a dump truck. He noted his review of her cervical spine MRI scan that
appeared normal except for some straightening of the normal lordotic curve. Dr. Hitchcock
advised that appellant likely had myofascial pain.
By report dated May 9, 2016, Dr. Hitchcock noted that since a recent motor vehicle
accident when appellant’s vehicle was struck from behind, her neck pain had been much more
severe. He reported that the post-accident MRI scan of her cervical spine showed herniated discs
and degenerative changes from C3-5 and that he was going to refer her to neurosurgery for possible
surgical options. Dr. Hitchcock advised that appellant was disabled from chronic neck pain and
had not been able to work. He diagnosed myofascial pain syndrome, chronic pain syndrome, and
spondylosis of cervical region without myelopathy or radiculopathy. In correspondence dated
June 8, 2016, Dr. Hitchcock noted that since the May 2, 2016 motor vehicle accident, appellant’s
preexisting severe chronic neck pain had become much worse and that she was disabled from
work. In reports dated June 17 and September 29, 2016, he reiterated his conclusions and further
diagnosed cervicogenic headaches, chronic migraine headache, cervical dystonia, and chronic
insomnia. An August 26, 2016 electroencephalogram (EEG) was interpreted as normal. In
correspondence dated November 14, 2016, Dr. Hitchcock noted that following the May 2, 2016
motor vehicle accident, appellant was immediately dizzy which was consistent with concussion
and then developed intense chronic post-traumatic migraine headaches which had been difficult to
control. He related that prior to the accident, he felt most of appellant’s dysfunction was from
myofascial pain syndrome, but that since the accident, she had developed cervical dystonia.
4

Copies of the March 3, 2016 MRI scan and May 2, 2016 CT scan are not found in the case record.

3

Dr. Hitchcock concluded that the May 2, 2016 motor vehicle accident exacerbated appellant’s
preexisting conditions.
In a report dated September 12, 2016, Dr. Kelley Smith, a Board-certified cardiologist,
noted a history of appellant’s chronic neck pain syndrome worsened by a motor vehicle accident
in May, and reported that recently appellant had an episode of syncope when she rose from sitting,
had a syncopal event and fell, striking her left upper face. He reported that she went to the
emergency department a day later, had a negative CT scan of the head, and was diagnosed with
concussion, and that Dr. Hitchcock had done an EEG which was negative. Dr. Smith noted that
an electrocardiogram (ECG) on September 12, 2016 was abnormal. Following examination, he
diagnosed abnormal ECG, chronic pain syndrome, cervical disc degeneration, insomnia, syncope
and collapse. An echocardiogram on September 13, 2016 was normal. On September 29, 2016
Dr. Smith diagnosed syncope and collapse (primary), sick sinus syndrome, abnormal ECG,
unspecified tachycardia, cervical disc degeneration, and chronic pain syndrome.
On November 10, 2016 Dr. Warren Foster, a Board-certified cardiologist, noted a history
of the motor vehicle accident and syncopal episode. He performed physical examination,
diagnosed syncope and collapse (no recurrence) and unspecified tachycardia. Dr. Foster opined
that the diagnostic etiology included medications, pain, anxiety, and inappropriate sinus
tachycardia.
Dr. Smith saw appellant on November 14, and December 6, 2016. He indicated that
episodes of sudden onset regular tachycardia were triggered after a motor vehicle accident with
neck injury and chronic pain syndrome and that she had some spontaneous diaphoretic episodes
with no chest pain with exertion. Dr. Smith reiterated his diagnoses. By letter dated December 6,
2016, he diagnosed syncope and collapse, sick sinus syndrome, abnormal ECG, chronic pain
syndrome, unspecified tachycardia, and dizziness and giddiness. Dr. Smith opined that since she
had not reported cardiac symptomology prior to the May 2, 2016 motor vehicle accident, it played
a role in triggering her symptoms and diagnoses.
In correspondence dated December 14, 2016, Dr. Hitchcock reiterated his findings and
conclusions that the May 2, 2016 motor vehicle accident exacerbated appellant’s preexisting
conditions.
By decision dated March 14, 2017, OWCP denied modification of its prior decision. It
found that the medical evidence submitted did not provide a complete and accurate factual history,
and that some reports were not contemporaneous with the time of injury. OWCP noted that
appellant had been in a previous motor vehicle accident, as reported by Dr. Hitchcock on
December 10, 2010, and that a previous claim, adjudicated by OWCP under File No. xxxxxx931,
had been denied. It noted that Dr. Hitchcock reported problems with myofascial pain syndrome
and cervical dystonia on December 16, 2010, which contradicted his November 14 and
December 14, 2016 reports. OWCP noted that there were gaps in the medical evidence provided
and found the medical evidence presented was not of sufficient probative value because it lacked
sufficient medical reasoning.
On January 12, 2018 appellant, through counsel, requested reconsideration. Counsel
maintained that the medical evidence presented by Dr. Hitchcock and Dr. Smith was sufficient to
establish that the May 2, 2016 motor vehicle accident caused an aggravation of preexisting

4

myofascial pain syndrome and migraine headaches, a return of cervical dystonia, and new
conditions of tachycardia, abnormal ECG, syncope, and fibromyalgia.
Appellant submitted a June 7, 2017 report in which Dr. Smith advised that appellant’s
chronic pain syndrome was a major factor, as her cardiac symptoms were directly related to the
effectiveness of her pain management.
In a July 31, 2017 report, Dr. Hitchcock opined that appellant was totally disabled from
work. He indicated that after six months of treatment appellant’s symptoms did not dissipate, that
he felt that she was possibly suffering from fibromyalgia, and that he had referred her to Dr. James
Thacker, an anesthesiologist, for pain management. Dr. Hitchcock noted that he later referred her
to Dr. Vijayanarayana R. Jampala, a Board-certified rheumatologist, who found all results of
autoimmune disorders negative and who diagnosed fibromyalgia, cervicalgia, myalgia, and
headache. On October 31, 2017 Dr. Hitchcock reiterated his findings and conclusions, indicating
that appellant was totally disabled from work. He requested that the conditions of fibromyalgia,
spondylosis of the cervical spine, and cervical dystonia be accepted as triggered by the May 2,
2016 motor vehicle accident. In correspondence dated January 4, 2018, Dr. Hitchcock noted that
appellant had first been in a motor vehicle accident at age 18, but had recovered and had thereafter
competed in sports and completed employing establishment training. He indicated that on the
emergency department report on May 2, 2016 a physician confirmed complaints of ringing in the
ears, headache, dizziness, shoulder pain, and a visible seat belt mark across her body, compatible
with a severe whiplash injury. Dr. Hitchcock provided diagnoses of cervical dystonia, myofascial
pain syndrome, degenerative disc disease, chronic pain syndrome, migraine headaches, chronic
insomnia, bulging and herniated discs with bone spurs at C3 to C6, and osteoarthritis of the cervical
spine.
By decision dated May 2, 2018, OWCP denied modification of its prior decisions. It found
the medical evidence of record insufficient to establish her claim, noting many reports were not
contemporaneous with the date of injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA, that an injury was sustained in the performance of duty as alleged, and
that any disability or specific condition for which compensation in claimed is causally related to
the employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
In order to determine whether an employee actually sustained an injury in the performance
of duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred. The second component is whether the
5

Supra note 2.

6

D.J., Docket No. 18-0620 (issued October 10, 2018).

5

employment incident caused a personal injury and generally can be established only by medical
evidence.7
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence supporting such causal relationship.8 The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.
This medical opinion must include an accurate history of the employee’s employment injury and
must explain how the condition is related to the injury. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her
diagnosed medical conditions were causally related to the accepted May 2, 2016 employment
incident.
Initially, the records from appellant’s emergency department visit on May 2, 2016 listed
diagnoses, but offered no history of injury or opinion regarding causal relationship. The Board
has held that medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.10
The medical report most contemporaneous with the May 2, 2016 motor vehicle accident
was the May 9, 2016 report from Dr. Aaron who noted that appellant had recently been in an
automobile accident and provided examination findings. Dr. Aaron did not render a diagnosis that
day. In a prior report, predating May 9, 2016, he had diagnosed degenerative changes of the
cervical spine from C3 to C6. A rationalized opinion is especially important as the evidence
supports that appellant had a preexisting cervical condition.11 The Board has also held that medical
evidence that does not provide a firm diagnosis and offer an opinion regarding the cause of an
employee’s condition is of no probative value on the issue of causal relationship.12 Dr. Aaron’s
opinion is, therefore, insufficient to establish appellant’s claim. Likewise, as Dr. Johnson and
Dr. Foster did not render an opinion on causal relationship, their opinions are also of no probative
value and, thus, are insufficient to establish appellant’s claim.13

7

K.L., Docket No. 18-1029 (issued January 9, 2019).

8

M.C., Docket No. 18-0951 (issued January 7, 2019).

9

K.L., supra note 7.

10

See J.P., Docket No. 18-1165 (issued January 15, 2019).

11

See C.C., Docket No. 17-1981 (issued January 23, 2019).

12

See C.C., Docket No. 18-1099 (issued December 21, 2018).

13

Supra note 10.

6

Dr. Hitchcock submitted reports dated December 16, 2010 to January 4, 2018. He
diagnosed numerous conditions and suggested that the conditions of fibromyalgia, spondylosis of
the cervical spine, and cervical dystonia were triggered by the May 2, 2016 motor vehicle accident
and had exacerbated preexisting conditions. The Board finds that his opinion was speculative in
nature as he did not sufficiently explain how the accepted incident caused the disabling
conditions.14 Medical reports without adequate rationale on causal relationship are of diminished
probative value and do not meet an employee’s burden of proof.15 The opinion of a physician
supporting causal relationship must rest on a complete factual and medical background supported
by affirmative evidence, address the specific factual and medical evidence of record, and provide
medical rationale explaining the relationship between the diagnosed condition and the establish
incident.16 Without explaining how, physiologically, the movements involved in the employment
incident caused or contributed to a diagnosed condition, Dr. Hitchcock’s opinion is of limited
probative value and insufficient to establish causal relationship.17
Dr. Smith began treating appellant in September 2016, seven months after the May 2, 2016
employment injury. He reported that appellant had recently had a syncopal episode and gone to
the emergency room. The record, however, does not contain an emergency department report of
a syncopal episode. Dr. Smith noted abnormal ECG findings and diagnosed chronic pain
syndrome, cervical disc degeneration, insomnia, syncope, and collapse. While he opined that,
since appellant had not reported any cardiac symptomology prior to the May 2, 2016 motor vehicle
accident, the employment incident played a role in triggering her symptoms and diagnoses. An
opinion that a condition is causally related to an employment injury because the employee was
asymptomatic before the injury, but symptomatic after it is insufficient, without supporting
rationale, to establish causal relationship.18 As Dr. Smith provided no other rationale in support
of his opinion, the Board finds that it is insufficient to meet appellant’s burden of proof.
On appeal counsel maintains that the medical evidence of record is sufficient to establish
causal relationship. Contrary to this assertion, causation in the instant case has not been established
because none of the medical evidence of record explained with sufficient rationale how appellant’s
diagnosed conditions were caused or aggravated by the May 2, 2016 incident.19
As the record lacks rationalized medical evidence establishing causal relationship between
the May 2, 2016 employment incident and appellant’s diagnosed conditions, she has not met her
burden of proof.20

14

See G.M., Docket No. 18-0989 (issued January 3, 2019).

15

S.H., Docket No. 17-1660 (issued March 27, 2018).

16

See M.C., supra note 8.

17

Id.

18

C.C., supra note 11; John F. Glynn, 53 ECAB 562 (2002).

19

M.C., supra note 8.

20

K.L., supra note 7.

7

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her
diagnosed medical conditions were causally related to the accepted May 2, 2016 employment
incident.
ORDER
IT IS HEREBY ORDERED THAT the May 2, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 20, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

